     Case 3:20-cv-00584-RFB-WGC Document 4 Filed 01/07/21 Page 1 of 3



1
2
3                             UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     LUIS SANTIAGO,                                      Case No. 3:20-cv-00584-RFB-WGC
7                                           Plaintiff,                    ORDER
8            v.
9     SAMSEL, et al.,
10                                     Defendants.
11
12
13          On October 19, 2020, this Court issued an order directing Plaintiff to file a fully

14   complete application to proceed in forma pauperis or pay the full filing fee of $400 on or

15   before December 18, 2020. (ECF No. 3 at 2). The December 18, 2020 deadline has now

16   expired and Plaintiff has not filed an application to proceed in forma pauperis, paid the

17   full $400 filing fee, or otherwise responded to the Court's order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

25   1992) (affirming dismissal for failure to comply with an order requiring amendment of

26   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

27   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

28   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
     Case 3:20-cv-00584-RFB-WGC Document 4 Filed 01/07/21 Page 2 of 3



1    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
2    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
3    local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
17   disposition of cases on their merits—is greatly outweighed by the factors in favor of
18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424.
22          The Court’s order requiring Plaintiff to file an application to proceed in forma
23   pauperis or pay the full filing fee on or before December 18, 2020, expressly stated: “IT
24   IS FURTHER ORDERED that if Plaintiff does not file a fully complete application to
25   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a
26   civil action on or before December 18, 2020, the Court will dismiss this action without
27   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
28   Plaintiff has all three documents needed to file a complete application to proceed in forma



                                                  -2-
     Case 3:20-cv-00584-RFB-WGC Document 4 Filed 01/07/21 Page 3 of 3



1    pauperis or pays the full $400 filing fee." (ECF No. 3 at 3). Thus, Plaintiff had adequate
2    warning that dismissal would result from his noncompliance with the Court’s order to file
3    an application to proceed in forma pauperis or pay the full filing fee on or before December
4    18, 2020.
5           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
6    based on Plaintiff’s failure to file an application to proceed in forma pauperis or pay the
7    full $400 filing fee in compliance with this Court’s order dated October 19, 2020.
8           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
9    accordingly and close this case. No additional documents will be filed in this closed case.
10
11
12          DATED: January 7, 2021.
13
                                                                                          ___
14                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
